Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh (US 10373861).

Regarding claim 1. Fig 3 of Hsieh discloses A semiconductor device comprising:
a first active pattern 101 and a second active pattern 102 on a substrate 10, the first and second active patterns adjacent to each other in a first direction with a first trench (area 201 between 101 and 102) between the first and second active patterns;
a third active pattern 104 and a fourth active pattern 105 on the substrate, the third and fourth active patterns adjacent to each other in the first direction with a second trench (area 202 between 104 and 105) between the third and fourth active patterns;
a first device isolation layer 201 in the first trench; and
a second device isolation layer 202 in the second trench,
2 and col 2, lines 61-63) in the first direction is greater than a width (see the P1 and col 2, lines 59-60) of the first trench in the first direction, and
wherein the second device isolation layer comprises a first protrusion (see the portion directly under the label h2 which is directly adjacent to 104) and a second protrusion (see the portion directly under the label h2 which is directly adjacent to 105) which protrude from a top surface (the surface directly under the label h4) of the second device isolation layer (Fig 3).

Regarding claim 2. Hsieh discloses The semiconductor device of claim 1, wherein a distance between the third active pattern and the first protrusion is substantially equal to a distance between the fourth active pattern and the second protrusion (Fig 3).

Regarding claim 6. Hsieh discloses The semiconductor device of claim 1, further comprising: 
source/drain patterns 302/304 provided in upper portions of the first to fourth active patterns; and a gate electrode 380 intersecting the first to fourth active patterns (Fig 8).

Regarding claim 7. Hsieh discloses The semiconductor device of claim 6, wherein the upper portions of the first to fourth active patterns protrude from the first and second device isolation layers in a direction perpendicular to the substrate (Fig 3).

Regarding claim 9. Hsieh discloses A semiconductor device comprising:
a substrate 10 comprising an active region (Fig 3: the portion of 10 under the area of 102/103/104/105);
a device isolation layer 201/202 on the substrate that defines active patterns 102/103/104/105 on the active region, wherein the active patterns are spaced apart in a first direction (Fig 3);
source/drain patterns 302/304 in upper portions of the active patterns;
gate electrodes 380 intersecting the active patterns and extending in the first direction, wherein the gate electrodes are in a second direction intersecting the first direction (Fig 8); and
an interlayer insulating layer 290 overlapping the source/drain patterns and the gate electrodes (Fig 8),
wherein the active patterns comprise a first active pattern 102 and a second active pattern 103 adjacent to each other in the first direction, and a third active pattern 104 and a fourth active pattern 105 adjacent to each other in the first direction (Fig 3),
wherein the device isolation layer comprises a first device isolation layer 201 between the first and second active patterns, and a second device isolation layer 202 between the third and fourth active patterns,
wherein a width of the second device isolation layer in the first direction is greater than a width of the first device isolation layer in the first direction (Fig 1/Fig 8), and
wherein the second device isolation layer comprises a first protrusion (see the portion directly under the label h2 which is directly adjacent to 104) and a second 2 which is directly adjacent to 105) which protrude from a top surface (the surface directly under the label h4) of the second device isolation layer (Fig 3).

Regarding claim 11. Hsieh discloses The semiconductor device of claim 9, wherein a distance between the third active pattern and the first protrusion is substantially equal to a distance between the fourth active pattern and the second protrusion (Fig 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 10373861).

Regarding claim 3. Hsieh discloses The semiconductor device of claim 1. Although Hsieh discloses height is substantially larger than width, Hsieh does not explicitly disclose wherein an aspect ratio of the first device isolation layer ranges from 25 to 100.

It is further noted that the specification contains no disclosure of either the critical nature of instant claimed aspect range or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Regarding claim 4. Hsieh discloses The semiconductor device of claim 1. Although Hsieh discloses height is substantially larger than width, Hsieh does not explicitly disclose wherein an aspect ratio of the second device isolation layer ranges from 1 to 20.
However, the ordinary artisan would have recognized the claimed aspect range to be a result effective variable affecting to form proper isolation layer.  Thus, it would have been obvious that Hsieh’s aspect range within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B
In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Regarding claim 10. Hsieh discloses The semiconductor device of claim 9. But Hsieh does not explicitly disclose wherein the active region is a PMOSFET region or an NMOSFET region.
However, Hsieh discloses ion implantation may be performed to implant an N-type or P-type dopant into the source/drain doped regions 302 and 304 in Fig 7.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the Hsieh’s active region essentially includes a PMOSFET region or an NMOSFET region.

Regarding claim 12. Hsieh discloses The semiconductor device of claim 9. Although Hsieh discloses height is substantially larger than width, Hsieh does not explicitly disclose wherein an aspect ratio of the first device isolation layer ranges from 25 to 100.
However, the ordinary artisan would have recognized the claimed aspect range to be a result effective variable affecting to form proper isolation layer.  Thus, it would 
It is further noted that the specification contains no disclosure of either the critical nature of instant claimed aspect range or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Regarding claim 13. Hsieh discloses The semiconductor device of claim 9. Although Hsieh discloses height is substantially larger than width, Hsieh does not explicitly disclose wherein an aspect ratio of the second device isolation layer ranges from 1 to 20.
However, the ordinary artisan would have recognized the claimed aspect range to be a result effective variable affecting to form proper isolation layer.  Thus, it would have been obvious that Hsieh’s aspect range within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B
It is further noted that the specification contains no disclosure of either the critical nature of instant claimed aspect range or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 10373861) in view of Wu (US 20180151414).

Regarding claim 5. Hsieh discloses The semiconductor device of claim 1 except wherein a width of each of the third and fourth active patterns in the first direction is greater than a width of each of the first and second active patterns in the first direction.
However, Wu discloses a width of each of the third ‘F4’ and fourth ‘F5’ active patterns in the first direction is greater than a width of each of the first ‘F6’ and second ‘F7’ active patterns in the first direction.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hsieh’s device structure to have the Wu’s device structure for the purpose of providing different regions exemplarily including a logic core region, a high voltage (HV) device region, a memory device region [0009].

Regarding claim 14. Hsieh discloses The semiconductor device of claim 9 except wherein a width of each of the third and fourth active patterns in the first direction is greater than a width of each of the first and second active patterns in the first direction.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hsieh’s device structure to have the Wu’s device structure for the purpose of providing different regions exemplarily including a logic core region, a high voltage (HV) device region, a memory device region [0009].

Claims 8 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 10373861) in view of Chang (US 20200043742).

Regarding claim 8. Hsieh discloses The semiconductor device of claim 6 except 
wherein each of the first to fourth active patterns comprises a channel pattern comprising semiconductor patterns that are vertically stacked, and wherein the gate electrode is on a top surface, a bottom surface and both sidewalls of each of the semiconductor patterns.
However, Chang discloses each of the first to fourth active patterns 222/224 comprises a channel pattern 224 comprising semiconductor patterns that are vertically stacked (Fig 2), and wherein the gate electrode 260 is on a top surface, a bottom surface and both sidewalls of each of the semiconductor patterns (Fig 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Chang’s device structure within 

Regarding claim 15. Hsieh discloses A semiconductor device comprising:
a first active pattern 102 and a second active pattern 103 on a substrate 10 with a first trench (Fig 3: area 201) therebetween;
a third active pattern 104 and a fourth active pattern 105 on the substrate, with a second trench (Fig 3: area 202) therebetween;
a first device isolation layer 201 in the first trench;
a second device isolation layer 202 in the second trench;
a gate electrode 380 overlapping the active patterns, the first trench and the second trench and extending between ones of the plurality of semiconductor patterns (Fig 8),
wherein a first distance between the first active pattern and the second active pattern is less than a second distance between the third active pattern and the fourth active pattern (Fig 3/Fig 8), and
wherein the second device isolation layer comprises a first protrusion (see the portion directly under the label h2 which is directly adjacent to 104) and a second protrusion (see the portion directly under the label h2 which is directly adjacent to 105) which protrude from a top surface (the surface directly under the label h4) of the second device isolation layer (Fig 3).
But Hsieh does not disclose a plurality of semiconductor patterns that are vertically stacked on the active patterns.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Chang’s device structure within Hsieh’s device structure for the purpose of providing increased gate control ability and suppress the short channel effect with multi-channel gate-all-around transistors.

Regarding claim 16. Hsieh in view of Chang discloses The semiconductor device of claim 15, Hsieh discloses wherein the first protrusion and the second protrusion protrude into the gate electrode (Fig 8: the convex portion of the gate electrode formed on the concave surface of the isolation layer. Thus, the protrusions being into the gate electrode).

Regarding claim 17. Hsieh in view of Chang discloses The semiconductor device of claim 15, further comprising: Hsieh discloses a gate dielectric pattern 290 on top surfaces of the first protrusion and the second protrusion, overlapping the second device isolation layer (Fig 8).

Regarding claim 18. Hsieh in view of Chang discloses The semiconductor device of claim 15, Hsieh discloses wherein a distance between the third active pattern and the first protrusion is substantially equal to a distance between the fourth active pattern and the second protrusion (Fig 3).


However, the ordinary artisan would have recognized the claimed aspect range to be a result effective variable affecting to form proper isolation layer.  Thus, it would have been obvious that Hsieh’s aspect range within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B
It is further noted that the specification contains no disclosure of either the critical nature of instant claimed aspect range or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Regarding claim 20. Hsieh in view of Chang discloses The semiconductor device of claim 15. Although Hsieh discloses height is substantially larger than width, Hsieh does not explicitly disclose wherein an aspect ratio of the second device isolation layer ranges from 1 to 20.
However, the ordinary artisan would have recognized the claimed aspect range to be a result effective variable affecting to form proper isolation layer.  Thus, it would 
It is further noted that the specification contains no disclosure of either the critical nature of instant claimed aspect range or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Changhyun Yi/Primary Examiner, Art Unit 2826